MEMORANDUM **
James A. Boyd, a Washington state prisoner, appeals pro se the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging retaliation, interference with free exercise of his Muslim religion, violations of due process and deliberate indifference to his medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc), and we affirm for the reasons stated in the district court’s November 7, 2002 order.
The district court did not abuse its discretion by denying Boyd’s motion to appoint an expert on Islamic practices because the services of an expert were unnecessary.
Judge McDonald did not err by deciding Boyd’s motion for recusal in the first instance because a recusal motion may be decided by the very judge whose impartiality is being questioned. See 28 U.S.C. § 455; In re Bernard, 31 F.3d 842, 843 (9th Cir.1994) (holding that a motion for recusal must be decided by the very judge whose impartiality is being questioned). Furthermore, the district court did not abuse its discretion by denying the motion because Boyd’s conclusory allegations of bias failed to establish legally sufficient grounds for recusal. See Yagman v. Republic Insurance, 987 F.2d 622, 626 (9th Cir.1993) (concluding that mere speculative assertions of invidious motive are insufficient to show judicial bias).
We have considered Boyd’s remaining contentions and find them unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *838courts of this circuit except as provided by Ninth Circuit Rule 36-3.